DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 4-08-2021 is acknowledged.
Claims included in the prosecution are 13, 25-32, 35-37 and 43.
The following are the rejections.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 13, 25-32, 35-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hakimi-Mehr (US 2008/0181928) by itself or in combination with Yu (US 2014/0154305) or Barenholz (US 2015/0004219), Dolan (2010/0129414) individually or taken together..

Yu while disclosing liposomal compositions containing umirolimus teaches that the liposomes can be made with or without cholesterol. Yu teaches compounds of limus family such as sirolimus and umirolimus have anti-cancer activity and Yu compares the anticancer activity of sirolimus and umirolimus and concentrates on umirolimus because of its superior activity to sirolimus (Abstract, 0003, 0005 and Examples, especially Examples 2 and 4 and claims).
Barenholz while disclosing anti-neoplastic agent containing liposomes teaches that liposomes can be made with or without cholesterol (0061 and 0074).
One of ordinary skill in the motivated to prepare liposomes of Hakimi-Mehr without cholesterol since the liposomes can be made with or without cholesterol with a 
Dolan teaches the preparation of rapamycin encapsulated in liposomes containing only phosphatidylcholine without cholesterol (Example 3).
	It would have been obvious to one of ordinary skill in the art to prepare sirolimus (rapamycin) encapsulated liposomes containing only phosphatidylcholine (lecithin) and without cholesterol since Hakimi-Hehr teaches that liposomes encapsulating sirolimus can be made with or without cholesterol. One of ordinary skill in the art would be motivated further to prepare liposomes without cholesterol, with a reasonable expectation of success since the reference of Barenholz teaches that liposomes can be made without cholesterol and the references of Yu and Dolan teach the preparation of sirolimus containing liposomes with only phosphatidylcholine without cholesterol.
	Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues that claim 13 as amended and their respective dependent claims are nonobvious over the cited references. Applicant argues that the in vitro release profile as figure 5 discloses, shows that liposomes having bilayers formed solely of the specifically claimed egg phosphatidylcholine and it shows that not more than about 80 % is released by day 28. Applicant further argues that the declaration submitted by Dr. Huang Yingying filed on September 21, 2020 show that the release of sirolimus from such specifically claimed liposomes can be sustained for about 100 days. 
	This argument is not found to be persuasive since no experimental comparisons were made with liposomes made up of phospholipids other than egg phosphatidylcholine to show that this result is only because of liposomes made using 
	Applicant’s arguments that Yu and Barenholz do not cure the deficiency of Hakimi-Mehr are not persuasive since these references have been combined for their teachings that liposomes can be made without using cholesterol.
2.	Claims 13, 17, 25-32, 35-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable Haeri et al (International Journal of Pharmaceutics, 2011) in combination with Yu (US 2014/0154305) or Barenholz (US 2015/0004219) ), Dolan (2010/0129414) individually or taken together .
             Haeri et al disclose liposomal formulations containing sirolimus and egg PC and DSPC in claimed drug-lipid ratios. The liposomal formulation is introduced by balloon 
Yu while disclosing liposomal compositions containing umirolimus teaches that the liposomes can be made with or without cholesterol (Abstract, 0003, 0005 and Examples, especially Example 4).
Barenholz while disclosing anti-neoplastic agent containing liposomes teaches that liposomes can be made with or without cholesterol (0061 and 0074).
It would have been obvious to one of ordinary skill in the art to prepare liposomes of Haeri without cholesterol since Yu and Barenholz teach that anti-neoplastic agent containing liposomes can be made with or without cholesterol.
Dolan teaches the preparation of rapamycin encapsulated in liposomes containing only phosphatidylcholine without cholesterol (Example 3).
Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues that the examiner has neither adequately explain(ed) how one skilled in the art would be motivated to combine such references nor why one would do such. Contrary to this statement by applicant, the examiner points out all references teach one can make liposomes with or without cholesterol and the motivation to do so has been clearly set forth by the examiner. Applicant argues that Haeri fails to teach each and every feature of the claimed invention and according to Haeri nowhere mentions egg phosphatidylcholine that is specifically of uncharged nature with no cholesterol. Applicant is incorrect in making this statement since in the section 2.1 (Materials), Haeri clearly mentions egg phosphatidylcholine. The examiner has already stated that Haeri’s liposomes contain cholesterol and the rationale for making liposomes without 
Applicant argues that Haeri teaches liposomes for entrapping sirolimus for the treatment of restenosis, but the liposomes of Haeri require cholesterol to achieve release of sirolimus from liposomes and as shown in Fig. 3 C of Haeri, 80 to 100 % of sirolimus is already release by the 500th hour and based on the release profiles shown in Fig. 3X, a person of ordinary skill in the art would not expect the liposomes of Haeri to sustain release of sirolimus beyond 28 days. First of all, as pointed above, the references of Yu and Barenholz have been combined with Haeri and these references show that liposomes can be made with or without using cholesterol and cholesterol is known in the art as bilayer stabilizing agent for liposomes. Applicant’s arguments regarding the teachings of Haeri in Fig. 3 are discussed below.
	Applicant’s arguments and arguments based on the affidavit by Huang Yingying have been fully considered, but are not found to be persuasive. Applicant argues that as discussed in Yingying as seen from Fig. 3 C of Haeri 80 to 100 % of sirolimus is already released by about 21 days and a person of ordinary skill in the art would not expect the liposomes beyond 28 days.

	These arguments are not found to be persuasive. First of all applicant’s arguments are based on the in vitro release. To compare the in vitro release of Haeri with instant in vitro release, both preparations should be compared under identical experimental conditions and this is not done so by Huang Yingying. In the absence of such, Huang Yingying’s affidavit is only deemed as Huang Yingying’ interpretation of Haeri, especially in view of Haeri’s statement of ‘three weeks’ (see Abstract). Secondly, it is well-known in the art of liposomes that the drug release depends on the type of phospholipids used (saturated or unsaturated) and their amounts. The examiner cites US 2016/0184222 as interest in this context (See Figures 14, 15, 16 and 23). Instant claims recite on ‘unsaturated phospholipids’ and no amounts. The findings are also not commensurate in scope of the claims with respect to the broad active agent to lipid ratios. With regard to applicant’s arguments based on instant data, the examiner points out that Haeri’s liposomes are made of uncharged phospholipids, but with cholesterol in addition, and applicant has not shown that the liposomes of Haeri do not have the same in vivo sustained release as in instant invention by experimental comparison.
3.	Claims 13 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (2010/0129414).
Dolan as discussed above teaches the preparation of rapamycin (sirolimus) encapsulated in liposomes containing only phosphatidylcholine without cholesterol (Example 3). Dolan also teaches the deliver liposomal sirolimus delivery in conjunction with stent deployment (Abstract). 
	What is lacking in Dolan is the teaching of the source of the phosphatidylcholine; that is, the teaching that the phosphatidylcholine used for the delivery of sirolimus is from eggs. However, since the bilayer structure of a liposome upon hydration of phosphatidylcholine with an aqueous medium and since egg or soybean phosphatidylcholine are available from commercial sources, it would have been obvious to one of ordinary skill in the art to use phosphatidylcholine from eggs with the expectation of forming the liposomes encapsulating sirolimus.  Dolan also does not teach the amount of sirolimus encapsulated within liposomes in relation to phosphatidylcholine. However, since sirolimus is known in the art to treat cancer and cardiovascular conditions including restenosis, it would have been obvious to one of ordinary skill in the art to manipulate the amount of sirolimus encapsulated since the amount depends upon the condition to be treated, the severity of the disease, patient’s age and other clinical parameters,

4.	Claims 13, 25-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (2010/0129414) in combination with Hakimi-Mehr (2008/0181928).
	Dolan as discussed above teaches the preparation of rapamycin encapsulated in liposomes containing only phosphatidylcholine (lecithin) without cholesterol (Example 
	Hakimi-Mehr as discussed above teaches liposomal compositions containing anti-proliferative agent and treatment of restenosis. The anti-proliferative agent taught includes sirolimus. Hakimi-Mehr uses soybean phosphatidylcholine or egg phosphatidylcholine for the preparation of liposomes and also teaches the method of preparation of liposomes by hydrating the phospholipid lipid film with the hydrophilic active agent containing aqueous medium.
It would have been obvious to one of ordinary skill in the art to use the liposomes
Taught by Dolan to treat restenosis since sirolimus containing liposomes are used to treat restenosis as taught by Hakimi-Mehr.

5.	Claims 25,  28-32, 35-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over 1) over Hakimi-Mehr (US 2008/0181928) by itself or in combination with Yu (US 2014/0154305) or Barenholz (US 2015/0004219), Dolan (2010/0129414) individually or taken together; OR 2) Haeri et al (International Journal of Pharmaceutics, 2011) in combination with Yu (US 2014/0154305) or Barenholz (US 2015/0004219) ), Dolan (2010/0129414) individually or taken together both as set forth above, further in view of Mandrusov (US 2006/0265043).
	The teachings of Yu 2014, Hakimi-Mehr, Haeri, Dolan and Barenholz have been discussed above. 
	Mandrusov teaches a needle catheter for injecting a vulnerable plaque treatment drug or a biological agents. The drug ca be loaded into a liposomes for controlled 
It would have been obvious to one of ordinary skill in the art to administer the liposomally encapsulated sirolimus taught by Hakimi-Mehr or Haeri by a catheter injection to the vascular site with a reasonable expectation of success since such a method is readily available for the delivery of liposomally encapsulated drugs as shown by Mandrusov. 
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Hakimi-Mehr, Haeri, Barenholz and Yu (2014). Applicant argues that Mandrusov does not remedy the deficiencies of these references since the reference does not teach the ratios. This argument is not persuasive since Mandrusov is combined for its teachings of needle catheter for injecting a vulnerable plaque treatment drug or a biological agents encapsulated agents for the treatment of a cardiovascular disease.
US 2006/0263409 which teaches the use of egg phosphatidylcholine for encapsulating rapamycin (sirolimus) and that many standard methods of preparation of liposomes are art known is cited as interest (see 0033). US 2004/0018228 which teaches liposomes formation encapsulating sirolimus by hydrating the dry lipid film of egg phosphatidylcholine and cholesterol with isotonic phosphate buffer is also cited as interest (see 0306).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612